 



Exhibit 10.113
Corporate Integrity Agreement
between the
Office of Inspector General
of the
Department of Health and Human Services
and
InterMune, Inc.
I. Preamble
     InterMune, Inc. (InterMune) hereby enters into this Corporate Integrity
Agreement (CIA) with the Office of Inspector General (OIG) of the United States
Department of Health and Human Services (HHS) to promote compliance with the
statutes, regulations, and written directives of Medicare, Medicaid, and all
other Federal health care programs (as defined in 42 U.S.C. § 1320a-7b(f))
(Federal health care program requirements) and the statutes, regulations and
written directives of the Food and Drug Administration (FDA requirements).
Contemporaneously with this CIA, InterMune is entering into a Settlement
Agreement with the United States. InterMune will also enter into settlement
agreements with various States, and InterMune’s agreement to this CIA is a
condition precedent to those agreements.
     Prior to the investigation of InterMune by the United States, InterMune
established a comprehensive voluntary compliance program (Compliance Program),
which includes a corporate Compliance Officer and Compliance’ Committee, a Code
of Conduct for all employees, written policies and procedures, educational and
training initiatives, review and disciplinary procedures, a confidential
disclosure program, and internal review procedures designed, as represented by
InterMune, to promote compliance with applicable laws and the promotion of high
ethical standards.
     InterMune shall continue the operation of the Compliance Program in
accordance with the terms set forth below for the term of this CIA. InterMune
may modify its Compliance Program as appropriate, but, at a minimum, InterMune
shall ensure that during the term of this CIA, it shall comply with the
integrity obligations enumerated in this CIA.
II. Term and Scope of the CIA
     A. The period of the compliance obligations assumed by InterMune under this
CIA shall be 5 years from the effective date of this CIA, unless otherwise
specified. The effective date shall be the date on which the final signatory of
this CIA executes this CIA (Effective Date). Each one-year period, beginning
with the one-year period following the Effective Date, shall be referred to as a
“Reporting Period.”
     B. Sections VII, IX, X, and XI shall expire no later than 120 days after
OIG’s receipt of: (1) InterMune’s final Annual Report; or (2) any additional
materials submitted by InterMune pursuant to OIG’s request, whichever is later.
     C. The scope of this CIA shall be governed by the following definitions:
          1. “Covered Persons” includes:

1



--------------------------------------------------------------------------------



 



a. all owners who are natural persons (other than shareholders who: (1) have an
ownership interest of less than 5%; and (2) acquired the ownership interest
through public trading), officers, directors, and employees of InterMune; and
b. all contractors, subcontractors, agents, and other persons who perform sales,
marketing, promotional, pricing, government contract, and research and
development activities (except preclinical researchers and clinical
investigators) on behalf of InterMune.
Notwithstanding the above, this term does not include part-time or per diem
employees, contractors, subcontractors, agents, and other persons who are not
reasonably expected to work more than 160 hours per year, except that any such
individuals shall become “Covered Persons” at the point when they work more than
160 hours during the calendar year.
          2. “Relevant Covered Persons” includes all Covered Persons of
InterMune whose job responsibilities relate to the provision of information
about or services relating to InterMune’s products; distribution of Actimmune or
other InterMune products; research and development (except preclinical
researchers and clinical investigators); or the sales, marketing, or promotion
of ‘InterMune’s products (hereafter collectively referred to as “Product
Services Related Functions.”) This includes, but is not limited to, Medical
Science Liaisons, and any individuals who work in the following areas: Clinical
Affairs, Medical Affairs, Regulatory, Legal Affairs, Corporate Compliance,
Corporate Administration, and Commercial Operations.1
          3. “Third Party Personnel” shall mean personnel of the entities with
whom InterMune has or may, in the future, enter agreements to distribute and
purchase its products, joint venture agreements and/or other agreements to
co-market its products. InterMune has represented that: 1) Third Party Personnel
are employed by other independent entities; 2) InterMune does not control Third
Party Personnel; and 3) it would be commercially impracticable to compel the
compliance of Third Party Personnel with the requirements set forth in this CIA.
However, InterMune agrees to use its best efforts to promote compliance by Third
Party Personnel with Federal health care program and FDA requirements as set
forth below in Sections III.B and V.
          4. An “Educational or Informational Activity” shall mean any
continuing medical education (CME), disease awareness, or other scientific,
educational or professional program, meeting, or event, including, but not
limited to, sponsorship of booths or activities at medical conferences or
symposia.
 

1   If there are future changes in the organizational structure of InterMune,
individuals who undertake the functions of the specific groups enumerated in the
preceding sentence shall be considered Relevant Covered Persons.

2



--------------------------------------------------------------------------------



 



III. Corporate Integrity Obligations
     To the extent not already accomplished, InterMune shall maintain a
Compliance Program throughout the term of this CIA that includes the following
elements:
     A. Compliance Officer and Committee.
          1. Compliance Officer. InterMune presently has a Compliance Officer
with responsibility for administering InterMune’s Compliance Program. InterMune
shall continue to employ an individual to serve as its Compliance Officer during
the term of the CIA. The Compliance Officer shall be responsible for developing
and implementing policies, procedures, and practices designed to ensure
compliance with the requirements set forth in this CIA and with Federal health
care program requirements and FDA requirements. The Compliance Officer shall be
a member of senior management of InterMune, shall make periodic (at least
quarterly) reports regarding compliance matters directly to the Board of
Directors of InterMune, and shall be authorized to report on such matters to the
Board of Directors at any time. The Compliance Officer shall also have the
option of reporting any matter directly to the CEO. The Compliance Officer shall
not be or be subordinate to the General Counsel or Chief Financial Officer. The
Compliance Officer shall be responsible for monitoring the day-to-day compliance
activities engaged in by InterMune as well as for any reporting obligations
created under this CIA.
     InterMune shall report to OIG, in writing, any changes in the identity or
position description of the Compliance Officer, or any actions or changes that
would affect the Compliance Officer’s ability to perform the duties necessary to
meet the obligations in this CIA, within 15 days after such a change.
          2. Compliance Committee. Prior to the Effective Date, InterMune
established a Compliance Committee, and InterMune .shall maintain the Compliance
Committee during the term of this CIA. The Compliance Committee shall, at a
minimum, include the Compliance Officer and other members of senior management
necessary to meet the requirements of this CIA (e.g., senior executives of
relevant departments, such as Clinical Affairs, Medical Affairs, Regulatory,
Legal Affairs, Corporate Compliance, Corporate Administration, and Commercial
Operations.) The Compliance Officer shall chair the Compliance Committee. The
Compliance Committee shall support the Compliance Officer in fulfilling his/her
responsibilities (e.g., shall assist in the analysis of the organization’s risk
areas and shall oversee monitoring of internal and external audits and
investigations).
     InterMune shall report to OIG, in writing, any changes in the composition
of the Compliance Committee, or any actions or changes that would affect the
Compliance Committee’s ability to perform the duties necessary to meet the
obligations in this CIA, within 15 days after such a change.
     B. Written Standards.
          1. Code of Conduct. Prior to the Effective Date, InterMune established
a written Code of Conduct applicable to all Covered Persons. InterMune shall
continue to make the promotion of, and adherence to, the Code of Conduct an
element in evaluating the performance of all employees. The Code of Conduct
shall, at a minimum, set forth:

3



--------------------------------------------------------------------------------



 



a. InterMune’s commitment to full compliance with all Federal health care
program and FDA requirements, including its commitment to market, sell, promote,
research, develop, and advertise its products in accordance with such
requirements;
b. InterMune’s requirement that all of its Covered Persons shall be expected to
comply with all Federal health care program and FDA requirements and with
InterMune’s own Policies and Procedures as implemented pursuant to Section III.B
(including the requirements of this CIA);
c. the requirement that all of InterMune’s Covered Persons shall be expected to
report to the Compliance Officer, or other appropriate individual designated by
InterMune, suspected violations of any Federal health care program or FDA
requirements or of InterMune’s own Policies and Procedures;
d. the possible consequences to both InterMune and Covered Persons of failure to
comply with Federal health care program and FDA requirements and with
InterMune’s own Policies and Procedures and the failure to report such
noncompliance; and
e. the right of all individuals to use the Disclosure Program described in
Section III.E, and InterMune’s commitment to nonretaliation and to maintain, as
appropriate, confidentiality and anonymity with respect to such disclosures.
     To the extent not already accomplished, within 90 days after the Effective
Date, each Covered Person shall certify, in writing, that he or she has
received, read, understood, and shall abide by InterMune’s Code of Conduct. New
Covered Persons shall receive the Code of Conduct and shall complete the
required certification within 30 days after becoming a Covered Person or within
90 days after the Effective Date, whichever is later.
     Within 90 days after the Effective Date, and annually thereafter by the
anniversary of the Effective Date, InterMune shall send a letter to all entities
which employ Third Party Personnel. The letter shall outline InterMune’s
obligations under the CIA and its commitment to full compliance with all Federal
health care program and FDA requirements. The letter shall include a description
of InterMune’s Compliance Program. InterMune shall attach a copy of its Code of
Conduct to the letter and shall ask that the other entity either: (a) make a
copy of InterMune’s Code of Conduct and the description of InterMune’s
Compliance Program available to all relevant personnel within its organization;
or (b) represent to InterMune that it has and enforces a substantially
comparable Code of Conduct and Compliance Program for relevant persons within
its organization.
     InterMune shall periodically review the Code of Conduct to determine if
revisions are appropriate and shall make any necessary revisions based on such
review. Any revised Code of Conduct shall be distributed within 30 days after
any revisions are finalized. Each Covered

4



--------------------------------------------------------------------------------



 



Person shall certify,-in writing, that he or she has received, read, understood,
and shall abide by the revised Code of Conduct within 30 days after the
distribution of the revised Code of Conduct.
     Distribution may include publishing the Code of Conduct on InterMune’s
intranet or other internal web site available to all employees. If InterMune
uses such an electronic method of distribution, it must notify the individuals
receiving the Code of Conduct that the Code of Conduct will be distributed in
such a manner and InterMune must monitor the distribution to ensure that all
appropriate individuals received the Code of Conduct.
          2. Policies and Procedures. To the extent not already accomplished,
within 90 days after the Effective Date, InterMune shall implement written
Policies and Procedures regarding the operation of InterMune’s Compliance
Program and its compliance with Federal health care program and FDA
requirements. At a minimum, the Policies and Procedures shall address:
a. the subjects relating to the Code of Conduct identified in Section III.B.1;
b. selling, marketing, and promoting InterMune products in compliance with all
applicable Federal health care program requirements, including, but not limited
to, the Federal anti-kickback statute, codified at 42 U.S.C. § 1320a-7b(b);
c. selling, marketing, promoting, advertising, and disseminating information
about InterMune’s products: in compliance with all applicable FDA requirements,
including procedures governing the response to requests for information about
off-label uses;
d. compensation (including salaries and bonuses) for Covered Persons that are
designed to ensure that financial incentives do not inappropriately motivate
sales and marketing personnel to engage in the improper promotion, sales, and
marketing of InterMune’s products;
e. employee discipline for violations of InterMune’s Policies and Procedures,
including those policies relating to Federal health care program and FDA
requirements;
f. appropriate mechanisms by which Medical Affairs receives and responds to
requests for information about off-label uses of InterMune’s products, including
but not limited to, the following: the form and content of information
disseminated by Medical Affairs in response to such requests; and the internal
review process for the information disseminated.
The Policies and Procedures shall include a requirement that InterMune develop a
database (the Medical Affairs Inquiries Database) that includes the following
items of information for each unique inquiry (Inquiry) received for information
about InterMune’s products: 1) date of Inquiry;

5



--------------------------------------------------------------------------------



 



2) form of Inquiry (e.g., fax, phone, etc.); 3) name of the requesting health
care professional (HCP); 4) nature and topic of request (including exact
language of the Inquiry if made in writing); 5) an evaluation of whether the
Inquiry relates to information about an off-label indication for the product; 6)
nature/form of the response from InterMune (including a record of the materials
provided to the HCP in response to the request); 7) the name of the InterMune
representative who called on or interacted with the HCP; and 8) the status and
findings of any follow-up review conducted by InterMune in situations in which
it appears that the Inquiry may have related to improper off-label promotion;
g. speaker programs, advisory board programs, focus group programs, and all
other consultant arrangements. These policies shall be designed to ensure that
the consultant arrangements and related events are used for legitimate and
lawful purposes in accordance with applicable Federal health care program and
FDA requirements. The policies shall include requirements about the uses,
content, and circumstances of such arrangements and events;
h. funding of, or participation in, any Educational or Informational Activity as
defined in Section II.C.4 above (e.g., third party educational grants or
sponsorship for CME or other third-party educational programs or events). These
Policies and Procedures shall be designed to ensure that InterMune’s funding
and/or sponsorship of such programs satisfies all applicable Federal health care
program and FDA requirements related to the sponsorship of any Educational or
Informational Activity.
The Policies and Procedures shall require: 1) the disclosure of InterMune’s
financial support of the Educational or Informational Activity and any financial
relationships with faculty, speakers, or organizers at such Educational or
Informational Activity; 2) that the Educational or Informational Activity have
an educational focus; 3) that the Educational or Informational Activity be
independent; 4) that the Educational or Informational Activity be
non-promotional in tone/nature; and 5) that the information provided at the
Educational or Informational Activity be fair, balanced, accurate and not
misleading;
i. funding of charitable grants or sponsorships in a manner that is designed to
ensure that InterMune’s funding complies with all applicable Federal health care
program requirements and FDA requirements; and
j. sponsorship or funding of research activities (including clinical trials,
market research, or authorship of articles or other publications) by InterMune
in a manner that is designed to ensure that InterMune’s funding or sponsorship
of such activities complies with all applicable Federal health care program and
FDA requirements. In addition, such Policies and

6



--------------------------------------------------------------------------------



 



Procedures shall ensure that sales and marketing activities are separate from
clinical trial enrollment.
     To the extent not already accomplished, within 90 days after the Effective
Date, the relevant portions of the Policies and Procedures shall be distributed
to all individuals whose job functions relate to those Policies and Procedures.
Appropriate and knowledgeable staff shall be available to explain the Policies
and Procedures.
     At least annually (and more frequently, if appropriate), InterMune shall
assess and update, as necessary, the Policies and Procedures. Within 30 days
after the effective date of any revisions, the relevant portions of any such
revised Policies and Procedures shall be distributed to all individuals whose
job functions relate to those Policies and Procedures.
     Distribution may include publishing such Policies and Procedures on
InterMune’s intranet or other internal web site available to all employees. If
InterMune uses such an electronic method of distribution, it must notify the
individuals receiving the Policies and Procedures that the Policies and
Procedures will be distributed in such a manner and InterMune must monitor the
distribution to ensure that all appropriate individuals received the Policies
and Procedures. Appropriate and knowledgeable staff shall be available to
explain the Policies and Procedures.
     C. Training and Education.
          1. General Training. Within 90 days after the Effective Date,
InterMune shall provide at least two hours of General Training to each Covered
Person. This training, at a minimum, shall explain InterMune’s:
a. CIA requirements;
b. InterMune’s Compliance Program (including the Code of Conduct and the
Policies and Procedures as they pertain to general compliance issues); and
c. in general, the proper methods of promoting, marketing, selling, conducting
research (including clinical trials), and disseminating information about
InterMune’s products in accordance with Federal health care program and FDA
requirements.
     To the extent that General Training provided to Covered Persons during the
90 days immediately prior to the execution of this CIA satisfies the
requirements of Sections III.C.1.b-c, above, the- OIG shall credit the training
toward the training requirements set forth in this Section III.C.1 for the first
Reporting Period. InterMune may satisfy its remaining General Training
obligation for those Covered Persons who received training as described above by
notifying the Covered Persons of the fact that InterMune entered a CIA and
notifying them of InterMune’s requirements and obligations under the CIA.
     New Covered Persons shall receive the General Training described above
within 30 days after becoming a Covered Person or within 90 days after the
Effective Date, whichever is later.

7



--------------------------------------------------------------------------------



 



After receiving the initial General Training described above, each Covered
Person shall receive at least one hour of General Training in each subsequent
Reporting Period.
          2. Specific Training. Within 90 days after the Effective Date, each
Relevant Covered Person shall receive at least four hours of Specific Training
in addition to the General Training required above. This Specific Training shall
include a discussion of:
a. all Federal health care program requirements relevant to the proper methods
for selling, marketing, promoting, and providing information about InterMune’s
products, including, but not limited to, the requirements of the Federal
anti-kickback statute; the Civil Monetary Penalties Law; the civil False Claims
Act; and the Medicaid Drug Rebate statute;
b. all applicable FDA requirements relevant to promotion, marketing, research
(including clinical trials), and dissemination of information about InterMune’s
products including but not limited to, the requirements of the Federal Food,
Drug, and Cosmetic Act and FDA regulations;
c. the personal obligation of each Relevant Covered Person involved in Product
Services Related Functions to comply with all applicable legal requirements;
d. the legal sanctions for violations of the Federal health care program
requirements or FDA requirements relating to Product Services Related Functions;
and
e. examples of proper and improper practices relating to Product Services
Related Functions.
     New Relevant Covered Persons shall receive this training within 30 days
after the beginning of their employment or becoming Relevant Covered Persons, or
within 90 days after the Effective Date, whichever is later. An InterMune
employee who has completed the Specific Training shall review a new Relevant
Covered Person’s work, to the extent that the work relates to Product Services
Related Functions, until such time as the new Relevant Covered Person completes
his or her Specific Training.
     To the extent that Specific Training provided to Relevant Covered Persons
during the 90 days immediately prior to the execution of this CIA satisfies the
requirements of this Section III.C.2, the OIG shall credit the training toward
the Specific Training requirements for the first Reporting Period.
     After receiving the initial Specific Training described in this Section,
each Relevant Covered Person shall receive at least two hours of Specific
Training in each subsequent Reporting Period.
          3. Certification. Each individual who is required to receive training
shall certify, in writing, or in electronic form, if applicable, that he or she
has received the required training. The certification shall specify the type of
training received and the date received. The

8



--------------------------------------------------------------------------------



 



Compliance Officer (or designee) shall retain the certifications, along with all
course materials. These shall be made available to OIG, upon request.
          4. Qualifications of Trainer. Persons providing the training shall be
knowledgeable about the subject area(s) of their training, including the
applicable Federal health care program and FDA requirements.
          5. Update of Training. InterMune shall review the training annually,
and, where appropriate, update the training to reflect changes in Federal health
care program or FDA requirements, any issues discovered during internal audits
or any of the IRO Reviews, and any other relevant information.
          6. Computer-based Training. InterMune may provide the training
required under this CIA through appropriate computer-based training approaches.
If InterMune chooses to provide computer-based training, it shall make available
appropriately qualified and knowledgeable staff or trainers to answer questions
or provide additional information to the individuals receiving such training.
     D. Review Procedures.
          1. General Description.
a. Engagement of Independent Review Organization. Within 90 days after the
Effective Date, InterMune shall engage an entity (or entities), such as an
accounting, auditing, or consulting firm (hereinafter “Independent Review
Organization” or “IRO”), to perform a Promotional and Product Services
Engagement. Each IRO engaged by InterMune shall have expertise in Federal health
care program and FDA requirements applicable to the Promotional and Product
Services Engagement. Each IRO shall assess, along with InterMune, whether it can
perform the IRO review in a professionally independent and/or objective fashion,
as appropriate to the nature of the engagement, taking into account any other
business relationships or other engagements that may exist. The applicable
requirements relating to the IRO are outlined in Appendix A to this CIA, which
is incorporated by reference.
b. Description and Frequency of Reviews. The Promotional and Product Services
Engagement shall consist of two components — a systems review (the Promotional
and Product Services Systems Review) and a transactions review (Promotional and
Product Services Transactions Review), as described more fully in Appendix B to
this CIA, which is incorporated by reference.
The Promotional and Product Services Transactions Review shall be performed
annually and shall cover each of the Reporting Periods. The IRO(s) shall perform
all components of each of these annual Reviews.

9



--------------------------------------------------------------------------------



 



If there are no material changes in InterMune’s systems, processes, policies,
and practices relating to Product Services Related Functions, the IRO shall
perform the Promotional and Product Services Systems Review for two Reporting
Periods to be selected by the OIG. As set forth in Appendix B, if InterMune
materially changes its systems, processes, policies, and practices relating to
Product Services Related Functions, then the IRO shall perform a Promotional and
Product Services Systems Review for the Reporting Period(s) in which such
changes were made in addition to conducting the Review for the two Reporting
Periods selected by the OIG.
The OIG will select the Reporting Periods in which the Systems Reviews shall be
conducted based, in part, on information provided by InterMune about the size of
InterMune, the nature of the functions undertaken by InterMune employees e.g.
sales and marketing activities, research activities, etc.), the number of
products that InterMune is actively marketing, and other aspects of InterMune’s
business. InterMune shall report such information to the OIG 90 days prior to
the end of each Reporting Period. The OIG shall review the information submitted
and shall notify InterMune at least 30 days prior to the end of each Reporting
Period whether InterMune shall be required to retain an IRO to conduct a Systems
Review in the next upcoming Reporting Period. The OIG will not require a Systems
Review in the first Reporting Period.
c. Retention of Records. The IRO and InterMune shall retain and make available
to OIG, upon request, all work papers, supporting documentation, correspondence,
and draft reports (those exchanged between the IRO and InterMune) related to the
reviews.
          2. Review Reports. The IRO shall prepare a report based upon each
Promotional and Product Services Transaction Review and Promotional and Product
Services Systems Review performed. Information to be included in each Report is
described in Appendix B.
          3. Validation Review. In the event OIG has reason to believe that:
(a) any of InterMune’s IRO Reviews fails to conform to the requirements of this
CIA; or (b) the IRO’s findings or Review results are inaccurate, OIG may, at its
sole discretion, conduct its own review to determine whether the Review in
question complied with the requirements of the CIA and/or the findings or Review
results are inaccurate (Validation Review). InterMune shall pay for the
reasonable cost of any such review performed by OIG or any of its designated
agents. Any Validation Review of Reports submitted as part of InterMune’s final
Annual Report must be initiated no later than one year after InterMune’s final
submission (as described in Section II) is received by OIG.
     Prior to initiating a Validation Review, OIG shall notify InterMune of its
intent to do so and provide a written explanation of why OIG believes such a
review is necessary. To resolve any concerns raised by OIG, InterMune may
request a meeting with OIG to: (a) discuss the

10



--------------------------------------------------------------------------------



 



results of any Review submissions or findings; (b) present any additional
information to clarify the results of the Review in question or to correct the
inaccuracy of the Review; and/or (c) propose alternatives to the proposed
Validation Review. InterMune agrees to provide any additional information as may
be requested by OIG under this Section in an expedited manner. OIG will attempt
in good faith to resolve any IRO Review issues with InterMune prior to
conducting a Validation Review. However, the final determination as to whether
or not to proceed with a Validation Review shall be made at the sole discretion
of OIG.
          4. Independence/Objectivity Certification. The IRO shall include in
its report(s) to InterMune a certification or sworn affidavit that it has
evaluated its professional independence and/or objectivity, as appropriate to
the nature of the engagement, with regard to the applicable Review and that it
has concluded that it is, in fact, independent and/or objective.
     E. Disclosure Program.
     Prior to the Effective Date, InterMune established a disclosure program
designed to facilitate communications relating to compliance with Federal health
care program and FDA requirements and with InterMune’s policies (Disclosure
Program). During the term of this CIA, InterMune shall continue to maintain a
Disclosure Program that includes a mechanism e.g., the toll-free Code of Conduct
Ethics Helpline) to’ enable individuals to disclose, to the Compliance Officer
or some other person who is not in the disclosing individual’s chain of command,
any identified issues or questions associated with InterMune’s policies,
conduct, practices, or procedures with respect to a Federal health care program
or FDA requirement believed by the individual to be a potential violation of
criminal, civil, or administrative law. InterMune shall appropriately publicize
the existence of the disclosure mechanism (e.g., via periodic e-mails to
employees or by posting the information in prominent common areas).
     The Disclosure Program shall continue to emphasize a nonretribution,
nonretaliation policy, and shall continue to include a reporting mechanism for
anonymous communications for which appropriate confidentiality shall be
maintained. Upon receipt of a disclosure, the Compliance Officer (or designee)
shall gather all relevant information from the disclosing individual. The
Compliance Officer (or designee) shall make a preliminary, good faith inquiry
into the allegations set forth in every disclosure to ensure that he or she has
obtained all of the information necessary to determine whether a further review
should be conducted. For any disclosure that is sufficiently specific so that it
reasonably: (1) permits a determination of the appropriateness of the alleged
improper practice; and (2) provides an opportunity for taking corrective action,
InterMune shall conduct an internal review of the allegations set forth in the
disclosure and ensure that proper follow-up is conducted.
     The Compliance Officer (or designee) shall continue to maintain a
disclosure log, which shall include a record and summary of each disclosure
received (whether anonymous or not), the status of the respective internal
reviews, and any corrective action taken in response to the internal reviews.
The disclosure log shall be made available to OIG upon request.
     F. Ineligible Persons.
          1. Definitions. For purposes of this CIA:

11



--------------------------------------------------------------------------------



 



  a.   an “Ineligible Person” shall include an individual or entity who:        
i is currently excluded, debarred, suspended, or otherwise ineligible to
participate in the Federal health care programs or in Federal procurement or
nonprocurement programs; or         ii has been convicted of a criminal offense
that falls within the ambit of 42 U.S.C. § 1320a-7(a), but has not yet been
excluded, debarred, suspended, or otherwise declared ineligible.     b.  
“Exclusion Lists” include:         i the HHS/OIG List of Excluded
Individuals/Entities (available through the Internet at http://www.oig.hhs.gov);
and         ii the General Services Administration’s List of Parties Excluded
from Federal Programs (available through the Internet at http://www.epls.gov).

c. “Screened Persons” include prospective and current owners (other than
shareholders who: (1) have an ownership interest of less than 5%; and (2)
acquired the ownership interest through public trading), officers, directors,
employees, contractors, and agents of InterMune.
          2. Screening Requirements. InterMune has a policy to not hire or
engage as a Covered Person any Ineligible Person, and it shall maintain that
policy during the term of the CIA. InterMune shall continue to ensure that all
Screened Persons are not Ineligible Persons, by implementing the following
screening requirements.
a. InterMune shall screen all Screened Persons against the Exclusion Lists prior
to engaging their services and, as part of the hiring or contracting process,
shall require such Screened Persons to disclose whether they are Ineligible
Persons.
b. InterMune shall screen all Screened Persons against the Exclusion Lists
within 90 days after the Effective Date and on an annual basis thereafter.
c. InterMune shall implement a policy requiring all Screened Persons to disclose
immediately any debarment, exclusion, suspension, or other event that makes that
person an Ineligible Person.
     Nothing in this Section affects the responsibility of (or liability for)
InterMune to refrain (if applicable) from billing Federal health care programs
for items or services furnished, ordered, or prescribed by an Ineligible Person.
InterMune understands that items or services furnished by excluded persons are
not payable by Federal health care programs and that InterMune may be liable for
overpayments and/or criminal, civil and administrative sanctions for employing
or

12



--------------------------------------------------------------------------------



 



contracting with an excluded person regardless of whether InterMune meets the
requirements of Section III.F.
          3. Removal Requirement. If InterMune has actual notice that a Screened
Person has become an Ineligible Person, InterMune shall remove such Screened
Person from responsibility for, or involvement with, InterMune’s business
operations related to the Federal health care programs and shall remove such
Screened Person from any position for which the Screened Person’s compensation
or the items or services furnished, ordered, or prescribed by the person are
paid in whole or part, directly or indirectly, by Federal health care programs
or otherwise with Federal funds at least until such time as the Screened Person
is reinstated into participation in the Federal health care programs.
          4. Pending Charges and Proposed Exclusions. If InterMune has actual
notice that a Screened Person is charged with a criminal offense that falls
within the ambit of 42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed
for exclusion during the Screened Person’s employment or contract term,
InterMune shall take all appropriate actions to ensure that the responsibilities
of that Screened Person have not and shall not adversely affect the accuracy of
any claims submitted to any Federal health care program.
     G. Notification of Government Investigation or Legal Proceedings.
     Within 30 days after discovery, InterMune shall notify OIG, in writing, of
any ongoing investigation or legal proceeding known to InterMune conducted or
brought by a governmental entity or its agents involving an allegation that
InterMune has committed a crime or has engaged in fraudulent activities in the
United States. This notification shall include a, description of the allegation,
the identity of the investigating or prosecuting agency, and the status of such
investigation or legal proceeding. InterMune shall also provide written notice
to OIG within 30 days after the resolution of the matter, and shall provide OIG
with a description of the findings and/or results of the investigation or,
proceedings, if any.
     H. Notification of Reportable Event.
          1. Definition of Reportable Event. For purposes of this CIA; a
“Reportable Event” means anything that involves a matter that a reasonable
person would consider a probable violation of criminal, civil, or administrative
laws applicable to any Federal health care program, and/or applicable to any FDA
requirements relating to the, promotion of prescription drugs for which
penalties or exclusion may be authorized. A Reportable Event may be the result
of an isolated event or a series of occurrences.
          2. Reporting of Reportable Events. Current policies of InterMune
require reporting of violations of its current policies. If InterMune determines
(after a reasonable opportunity to conduct an appropriate review or
investigation of the allegations) through any means that there is a Reportable
Event, InterMune shall notify OIG, in writing, within 30 days after making the
determination that the Reportable Event exists. The report to OIG shall include
the following information:

13



--------------------------------------------------------------------------------



 



a. a complete description of the Reportable Event, including the relevant facts,
persons involved, and legal and Federal health care program and/or FDA
authorities implicated;
b. a description of InterMune’s actions taken to correct the Reportable Event;
and
c. any further steps InterMune plans to take to address the Reportable Event and
prevent it from recurring.
     I. Notification of Communications with FDA.
     Within 30 days after the date of any written report, correspondence, or
communication from InterMune to the FDA that materially discusses InterMune’s or
a Covered Person’s unlawful or improper promotion of InterMune’s products
(including any improper dissemination of information about off-label
indications), InterMune shall provide a copy of the report, correspondence, or
communication to the OIG. InterMune shall also provide written notice to the OIG
within 30 days after the resolution of any such disclosed off-label matter, and
shall provide the OIG with a description of the findings and/or results of the
matter, if any.
     J. Review of Records Reflecting the Content of Detailing Sessions.
     InterMune has represented that, as of the Effective Date, it does not
currently have employees or agents engaged in the direct promotion of any
product. If, in the future, InterMune reestablishes a sales force for the direct
promotion of Actimmune or any other product, InterMune agrees to obtain
non-InterMune records (e.g., Verbatims or similar records) generated by an
independent entity (Survey Entity) reflecting the purported content and subject
matter of detailing interactions between sales representatives and HCPs for up
to three InterMune products. In order to satisfy its obligations under this
Section III.J, InterMune may propose that it obtain an alternative type of
survey record (e.g., message recall studies) rather than the records of the
detailing sessions. The OIG will consider InterMune’s proposal, and, after
considering InterMune’s proposal, shall, in its discretion, identify the type of
survey records to be obtained.
     Prior to the re-establishment of any sales force, InterMune shall notify
the OIG of this development and provide specific information about the sales
staff and InterMune’s products to the OIG. After reviewing the information
provided by InterMune and engaging in a dialogue with InterMune about the issue,
the OIG shall provide more specific information to InterMune about the
requirements of this Section III.J. The OIG shall have the discretion to
establish the specific requirements of this Section III.J consistent with the
provisions set forth herein. However, in general terms, this Section III.J will
require InterMune to contract with a Survey Entity to conduct inquiries into the
content and subject matter of the detailing interactions (or alternate types of
inquiries as proposed by InterMune) between InterMune sales personnel and HCPs
for each Reporting Period in which InterMune has such a sales force. For each
product designated by the OIG (Covered Product), InterMune shall obtain records
reflecting the purported content and subject matter of detailing sessions (or
alternate types of records) in all regions across the United States.

14



--------------------------------------------------------------------------------



 



     InterMune shall review the records obtained and shall identify any
instances in which the records appear to indicate that Covered Persons may have
discussed and/or disseminated information about off-label uses of the Covered
Products. InterMune shall make findings based on its, review (Off-Label
Findings) and shall take any responsive action it deems necessary. If necessary
for purposes of its review, InterMune shall endeavor to gather additional
factual information about the circumstances relating to any Off-Label Findings.
As part of each Annual Report, InterMune shall provide the OIG with copies of
the underlying records of the detailing interactions, a copy of InterMune’s
Off-Label Findings, and a description of the action(s), if any, InterMune took
in response to the Off-Label Findings.
IV. New Business Units or Locations
     In the event that, after the Effective Date, InterMune changes locations or
sells, closes, purchases, or establishes a new business unit or location,
InterMune shall notify OIG of this fact as soon as possible, but no later than
within 30 days after the date of change of location, sale, closure, purchase, or
establishment. This notification shall include the address of the new business
unit or location, phone number, fax number, any Federal health care program
provider identification number and/or supplier number, and any corresponding
contractor’s name and address that has issued each Federal health care program
provider number. Each new business unit or location shall be subject to all the
requirements of this CIA.
V. Implementation and Annual Reports
     A. Implementation Report. Within 120 days after the Effective Date,
InterMune shall submit a written report to OIG summarizing the status of its
implementation of the requirements of this CIA (Implementation Report). The
Implementation Report shall, at a minimum, include:
          1. a copy of the letter (including all attachments) required by
Section III.B sent to each entity which employs Third Party Personnel; ii) a
list of all existing distribution, purchase, joint venture and/or co-marketing
agreements; and iii) a description of the entities’ response to InterMune’s
letter;
          2. the name, address, phone number, and position description of the
Compliance Officer required by Section III.A, and a summary of other
noncompliance job responsibilities the Compliance Officer may have;
          3. the names and positions of the members of the Compliance Committee
required by Section III.A;
          4. a copy of InterMune’s Code of Conduct required by Section III.B.1;
          5. a copy of all Policies and Procedures required by Section III.B.2;
          6. the number of individuals required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of individuals who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to OIG, upon
request);

15



--------------------------------------------------------------------------------



 



          7. the, following information regarding each type of training required
by Section III.C:
a. a description of such training, including a summary of the topics covered,
the length of sessions and a schedule of training sessions;
b. the number of individuals required to be trained, percentage of individuals
actually trained, and an explanation of any exceptions.
     A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request.
          8. a description of the Disclosure Program required by Section III.E;
          9. the following information regarding the IRO(s): (a) identity,
address, and phone number; (b) a copy of the engagement letter; (c) a summary
and description of any and all current and prior engagements and agreements
between InterMune and the IRO; and (d) the proposed start and completion dates
of each Review;
          10. a certification from the IRO regarding its professional
independence and/or objectivity with respect to InterMune;
          11. a description of the process by which InterMune fulfills the
requirements of Section III.F regarding Ineligible Persons;
          12. the name, title, and responsibilities of any person who is
determined to be an Ineligible Person under Section III.F; and the actions taken
in response to the screening and removal obligations set forth in Section III.F;
          13. a list of all of InterMune’s locations (including locations and
mailing addresses); the corresponding name under which each location is doing
business; the corresponding phone numbers and fax numbers; each location’s
Federal health care program provider and/or supplier number(s) (if applicable);
and the name and address of each Federal health care program contractor to which
InterMune currently submits claims (if applicable);
          14. a description of InterMune’s corporate structure, including
identification of any parent and sister companies, subsidiaries, and their
respective lines of business; and
          15. the certifications required by Section V.C.
     B. Annual Reports. InterMune shall submit to OIG annually a report with
respect to the status of, and findings regarding, InterMune’s compliance
activities for each of the 5 Reporting Periods (Annual Report).
Each Annual Report shall include, at a minimum:
          1. a copy of the letter (including all attachments) required by
Section III.B sent to each entity which employs Third Party Personnel; ii) a
list of all existing distribution,

16



--------------------------------------------------------------------------------



 



purchase, joint venture and/or co-marketing agreements; and iii) a description
of the entities’ response to InterMune’s letter to the OIG;
          2. any change in the identity, position description, or other
noncompliance job responsibilities of the Compliance Officer and any change in
the membership of the Compliance Committee described in Section III.A;
          3. a summary of any significant changes or amendments to the Policies
and Procedures required by Section III.B and the reasons for such changes (e,&.,
change in contractor policy) and copies of any compliance-related Policies and
Procedures;
          4. the number of individuals required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of individuals who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to OIG, upon
request);
          5. the following information regarding each type of training required
by Section III.C:
a. a description of such training, including a summary of the topics covered,
the length of sessions and a schedule of training sessions;
b. the number of individuals required to be trained, percentage of individuals
actually trained, and an explanation of any exceptions.
A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request.
          6. a complete copy of all reports prepared pursuant to Section III.D,
along with a copy of the IRO’s engagement letter (if applicable);
          7. InterMune’s response and corrective action plan(s) related to any
issues raised by the reports prepared pursuant to Section III.D;
          8. a summary and description of any and all current and prior
engagements and agreements between InterMune and the IRO, if different from what
was submitted as part of the Implementation Report;
          9. a certification from the IRO regarding its professional
independence and/or objectivity with respect to InterMune;
          10. a summary of all internal reviews, audits, or analyses related to
Product Services Related Functions (including, at a minimum, the objective of
the review, audit, or analysis; the protocol or methodology for the review,
audit, or analysis; and the results of the review, audit, or analysis) and any
corrective action plans developed in response to such reviews, audits, or
analyses;

17



--------------------------------------------------------------------------------



 



          11. a summary of Reportable Events (as defined in Section III.H)
identified during the Reporting Period and the status of any corrective and
preventative action relating to all such Reportable Events;
          12. a summary of the disclosures in the disclosure log required by
Section III.E that relate to Federal health care programs or to FDA
requirements;
          13. any changes to the process by which InterMune fulfills the
requirements of Section III.F regarding Ineligible Persons;
          14. the name, title, and responsibilities of any person who is
determined to be an Ineligible Person under Section III.F; the actions taken by
InterMune in response to the screening and removal obligations set forth in
Section III.F;
          15. a summary describing any ongoing communication with the FDA
required to have been reported pursuant to Section III.I. The summary shall
include a description of the matter, and the status of such matter;
          16. a copy of all information required by Section III.J;
          17. a list and description of all actively promoted InterMune
products; and information about the estimated relative usage (e.g., the
percentage) of those products for off-label purposes;
          18. a summary describing any ongoing investigation or legal proceeding
required to have been reported pursuant to Section III.G. The summary shall
include a description of the allegation, the identity of-the investigating or
prosecuting agency, and the status of such investigation or legal proceeding;
          19. a description of all changes to the most recently provided list of
InterMune’s locations (including addresses) as required by Section V.A.13; the
corresponding name under which each location is doing business; the
corresponding phone numbers and fax numbers; each location’s Federal health care
program provider number(s), and/or supplier number(s); and the name and address
of each Federal healthcare program contractor to which InterMune currently
submits claims (if applicable); and
          20. the certifications required by Section V.C.
     The first Annual Report shall be received by OIG no later than 60 days
after the end of the first Reporting Period. Subsequent Annual Reports shall be
received by OIG no later than the anniversary date of the due date of the first
Annual Report.
     C. Certifications. The Implementation Report and Annual Reports shall
include a certification by the Compliance Officer that:
          1. to the best of his or her knowledge, except as otherwise described
in the applicable report, InterMune is in compliance with all of the
requirements of this CIA;

18



--------------------------------------------------------------------------------



 



          2. he or she has reviewed the Report and has made reasonable inquiry
regarding its content and believes that the information in the Report is
accurate and truthful;
          3. if applicable, InterMune has complied with its obligations under
the Settlement Agreement: (a) not to resubmit to any Federal health care program
payors any previously denied claims related to the Covered Conduct addressed in
the Settlement Agreement, and not to appeal any such denials of claims; (b) not
to charge to or otherwise seek payment from federal or state payors for
unallowable costs (as defined in the Settlement Agreement); and (c) to identify
and adjust any past charges or claims for unallowable costs; and
          4. InterMune’s: 1) Policies and Procedures as referenced in
Section III.B.2 above; 2) templates for standardized contracts and other similar
documents; 3) training materials used for purposes of Section III.C, above; and
4) promotional or educational materials containing claims or information about
InterMune’s products have been reviewed by competent legal counsel and have been
found to be in compliance with the requirements of the Federal anti-kickback
statute, the Prescription Drug Marketing Act, and other applicable laws. If the
applicable legal requirements have not changed, after the initial review of the
documents listed above, only material changes to the documents must be reviewed
by competent legal counsel. The certification shall include a description of the
document(s) reviewed and approximately when’ the review was completed. The
documentation supporting this certification shall be available to OIG, upon
request.
     D. Designation of Information. InterMune shall clearly identify any
portions of its submissions that it believes are trade secrets, or information
that is commercial or financial and privileged or confidential, and therefore
potentially exempt from disclosure under the Freedom of Information Act (FOIA),
5 U.S.C. § 552. InterMune shall refrain from identifying any information as
exempt from disclosure if that information does not meet the criteria for
exemption from disclosure under FOIA.
VI. Notifications and Submission of Reports,
     Unless otherwise stated in writing after the Effective Date, all
notifications and reports required under this CIA shall be submitted to the
following entities:

     
OIG:
  Administrative and Civil Remedies Branch
 
  Office of Counsel to the Inspector General
 
  Office of Inspector General
 
  U.S. Department of Health and Human Services
 
  Cohen Building, Room 5527
 
  330 Independence Avenue, S.W.
 
  Washington, DC 20201
 
  Telephone: 202.619.2078
 
  Facsimile: 202.205.0604
 
   
InterMune
  Malcolm McKay
 
  Compliance Officer
 
  InterMune, Inc.

19



--------------------------------------------------------------------------------



 



     
 
  3280 Bayshore Blvd.
 
  Brisbane, CA 94005
 
  Telephone: 415.466.2284
 
  Facsimile: 415.466.2384
 
   
With a copy to:
  Robin Steele
 
  Senior Vice President
 
  General Counsel and Corporate Secretary
 
  InterMune, Inc.
 
  3280 Bayshore Blvd.
 
  Brisbane, CA 94005
 
  Telephone: 415.466.2264
 
  Facsimile: 415.508.0006

Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that there is proof that such notification was received. For purposes
of this requirement, internal facsimile confirmation sheets do not constitute
proof of receipt.
VII. Oig Inspection, Audit, and Review Rights
     In addition to any other rights OIG may have by statute, regulation, or
contract, OIG, or its duly authorized representative(s) may examine or request
copies of InterMune’s books, records, and other documents and supporting
materials and/or conduct on-site reviews of any of InterMune’s locations for the
purpose of verifying and evaluating: (a) InterMune’s compliance with the terms
of this CIA; and (b) InterMune’s compliance with the requirements of the Federal
health care programs in which it participates and with applicable FDA
requirements. The documentation described above shall be made available by
InterMune to OIG or its duly authorized representative(s) at all reasonable
times for inspection, audit, or reproduction. Furthermore, for purposes of this
provision, OIG or its duly authorized representative(s) may interview any of
InterMune’s employees, contractors, or agents who consent to be interviewed at
the individual’s place of business during normal business hours or at such other
place and time as may be mutually agreed upon between the individual and OIG.
InterMune shall assist OIG or its duly authorized representative(s) in
contacting and arranging interviews with such individuals upon OIG’s request.
InterMune’s employees may elect to be interviewed with or without a
representative of InterMune present.
VIII. Document and Record Retention
     InterMune shall maintain for inspection all documents and records relating
to reimbursement from the Federal health care programs, or to compliance with
this CIA, for 6 years (or longer if otherwise required by law) from the
Effective Date.
IX. Disclosures
     Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG
shall make a reasonable effort to notify InterMune prior to any release by OIG
of information submitted by

20



--------------------------------------------------------------------------------



 



InterMune pursuant to its obligations under this CIA and identified upon
submission by InterMune as trade secrets, or information that is commercial or
financial and privileged or confidential, under the FOIA rules. With respect to
such releases, InterMune shall have the rights set forth at 45 C.F.R. § 5.65(d).
X. Breach And Default Provisions
     InterMune is expected to fully and timely comply with all of its CIA
obligations. A breach of this CIA does not constitute a breach of the Settlement
Agreement or the Deferred Prosecution Agreement between InterMune and the United
States executed simultaneously herewith. Similarly, a breach of this CIA does
not constitute a breach of the settlement agreements with individual States
referenced in the preamble. Any breach of the terms of those agreements does not
constitute a breach of this CIA, except to the extent that such a breach
independently also constitutes a breach of this CIA. Section X of this CIA
specifies all of the remedies available to the OIG if InterMune fails to satisfy
its obligations under this CIA. The remedies available to the OIG under this
Section X do not preempt or limit any actions that the United States or any
individual States may take against InterMune under any separate appropriate
authorities.
     A. Stipulated Penalties for Failure to Comply with Certain Obligations. As
a contractual remedy, InterMune and OIG hereby agree that failure to comply with
certain obligations as set forth in this CIA may lead to the imposition of the
following monetary penalties (hereinafter referred to as “Stipulated Penalties”)
in accordance with the following provisions.
          1. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day InterMune fails to
establish and implement any of the following obligations as described in
Section III:
a. a Compliance Officer;
b. a Compliance Committee;
c. a written Code of Conduct;
d. written Policies and Procedures;
e. the training of Covered Persons;
f. a Disclosure Program;
g. Ineligible Persons screening and removal requirements;
h. Notification of Government investigations or legal proceedings;
i. notification of communications regarding off-label related matters; and

21



--------------------------------------------------------------------------------



 



j. a review of records reflecting the content of detailing sessions.
          2. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day InterMune fails to
engage an IRO, as required in Section III.D and Appendices A and B.
          3. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day InterMune fails to
submit the Implementation Report or the Annual Reports to OIG in accordance with
the requirements of Section V by the deadlines for submission.
          4. A Stipulated Penalty of $2,500 (which shall begin to accrue on the
day after the date the obligation became due) for each day InterMune fails to
submit the annual Report associated with any of the Reviews in accordance with
the requirements of Section III.D and Appendix B.
          5. A Stipulated Penalty of $1,500 for each day InterMune fails to
grant access to the information or documentation as required in Section VII.
(This Stipulated Penalty shall begin to accrue on the date InterMune fails to
grant access.)
          6. A Stipulated Penalty of $5,000 for each false certification
submitted by or on behalf of InterMune as part of its Implementation Report,
Annual Report, additional documentation to a report (as requested by the OIG),
or otherwise required by this CIA.
          7. A Stipulated Penalty of $1,000 for each day InterMune fails to
comply fully and adequately with any obligation of this CIA. OIG shall provide
notice to InterMune, stating the specific grounds for its determination that
InterMune has failed to comply fully and adequately with the CIA obligation(s)
at issue and steps InterMune shall take to comply with the CIA. (This Stipulated
Penalty shall begin to accrue 10 days after InterMune receives this notice from
OIG of the failure to comply.) A Stipulated Penalty as described in this
Subsection shall not be demanded for any violation for which OIG has sought a
Stipulated Penalty under Subsections 1-6 of this Section.
     B. Timely Written Requests for Extensions. InterMune may, in advance of the
due date, submit a timely written request for an extension of time to perform
any act or file any notification or report required by this CIA. Notwithstanding
any other provision in this Section, if OIG grants the timely written request
with respect to an act, notification, or report, Stipulated Penalties for
failure to perform the act or file the notification or report shall not begin to
accrue until one day after InterMune fails to meet the revised deadline set by
OIG. Notwithstanding any other provision in this Section, if OIG denies such a
timely written request, Stipulated Penalties for failure to perform the act or
file the notification or report shall not begin to accrue until three business
days after InterMune receives OIG’s written denial of such request or the
original due date, whichever is later. A “timely written request’ ‘is defined as
a request in writing received by OIG at least five business days prior to the
date by which any act is due to be performed or any notification or report is
due to be filed.
     C. Payment of Stipulated Penalties.

22



--------------------------------------------------------------------------------



 



          1. Demand Letter. Upon a finding that InterMune has failed to comply
with any of the obligations described in Section X.A and after determining that
Stipulated Penalties are appropriate, OIG shall notify InterMune of:
(a) InterMune’s failure to comply; and (b) OIG’s exercise of its contractual
right to demand payment of the Stipulated Penalties (this notification is
referred to as the “Demand Letter”).
          2. Response to Demand Letter. Within 10 days after the receipt of the
Demand Letter, InterMune shall either: (a) cure the breach to OIG’s satisfaction
and pay the applicable Stipulated Penalties; or (b) request a hearing before an
HHS administrative law judge (ALJ) to dispute OIG’s determination of
noncompliance, pursuant to the agreed upon provisions set forth below in Section
X.E. In the event InterMune elects to request an ALJ hearing, the Stipulated
Penalties shall continue to accrue until InterMune cures, to OIG’s satisfaction,
the alleged breach in dispute. Failure to respond to the Demand Letter in one of
these two manners within the allowed time period shall be considered a material
breach of this CIA and shall be grounds for exclusion under Section X.D.
          3. Form of Payment. Payment of the Stipulated Penalties shall be made
by certified or cashier’s check, payable to: “Secretary of the Department of
Health and Human Services,” and submitted to OIG at the address set forth in
Section VI.
          4. Independence from Material Breach Determination. Except as set
forth in Section X.D.1.c, these provisions for payment of Stipulated Penalties
shall not affect or otherwise set a standard for OIG’s decision that InterMune
has materially breached this CIA, which decision shall be made at OIG’s
discretion and shall be governed by the provisions in Section XD, below.
     D. Exclusion for Material Breach of this CIA.
          1. Definition of Material Breach. A material breach of this CIA means:
a. a failure by InterMune to report a Reportable Event, and take corrective
action, as required in Section III.H;
b. a repeated or flagrant violation of the obligations under this CIA,
including, but not limited to, the obligations addressed in Section X.A;
c. a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.C; or
d. a failure to engage and use an IRO in accordance with Section III.D and
Appendices A-B.
          2. Notice of Material Breach and Intent to Exclude. The parties agree
that a material breach of this CIA by InterMune constitutes an independent basis
for InterMune’s exclusion from participation in the Federal health care
programs. Upon a determination by OIG that InterMune has materially breached
this CIA and that exclusion is the appropriate remedy, OIG shall notify
InterMune of: (a) InterMune’s material breach; and (b) OIG’s intent to exercise

23



--------------------------------------------------------------------------------



 



its contractual right to impose exclusion (this notification is hereinafter
referred to as the “Notice of Material Breach and Intent to Exclude”).
          3. Opportunity to Cure. InterMune shall have 30 days from the date of
receipt of the Notice of Material Breach and Intent to Exclude to demonstrate to
OIG’s satisfaction that:
a. InterMune is in compliance with the obligations of the CIA cited by OIG as
being the basis for the material breach;
b. the alleged material breach has been cured; or
c. the alleged material breach cannot be cured within the 30-day period, but
that: (i) InterMune has begun to take action to cure the material breach;
(ii) InterMune is pursuing such action with due diligence; and (iii) InterMune
has provided to OIG a reasonable timetable for curing the material breach.
          4. Exclusion Letter. If, at the conclusion of the 30-day period,
InterMune fails to satisfy the requirements of Section X.D.3, OIG may exclude
InterMune from participation in the Federal health care programs. OIG shall
notify InterMune in writing of its determination to exclude InterMune (this
letter shall be referred to hereinafter as the “Exclusion Letter”). Subject to
the Dispute Resolution provisions in Section X.E, below, the exclusion shall go
into effect 30 days after the date of InterMune’s receipt of the Exclusion
Letter. The exclusion shall have national effect and shall also apply to all
other Federal procurement and nonprocurement programs. Reinstatement to program
participation is not automatic. After the end of the period of exclusion,
InterMune may apply for reinstatement by submitting a written request for
reinstatement in accordance with the provisions at 42 C.F.R. §§ 1001.3001-.3004.
     E. Dispute Resolution
          1. Review Rights. Upon OIG’s delivery to InterMune of its Demand
Letter or of its Exclusion Letter, and as an agreed-upon contractual remedy for
the resolution of disputes arising under this CIA, InterMune shall be afforded
certain review rights comparable to the ones that are provided in 42 U.S.C. §
1320a-7(f) and 42 C.F.R. Part 1005 as if they applied to the Stipulated
Penalties or exclusion sought pursuant to this CIA. Specifically, OIG’s
determination to demand payment of Stipulated Penalties or to seek exclusion
shall be subject to review by an HHS ALJ and, in the event of an appeal, the HHS
Departmental Appeals Board (DAB), in a manner consistent with the provisions in
42 C.F.R. § 1005.2-1005.21. Notwithstanding the language in 42 C.F.R. §
1005.2(c), the request for a hearing involving Stipulated Penalties shall be
made within 10 days after receipt of the Demand Letter and the request for a
hearing involving exclusion shall be made within 25 days after receipt of the
Exclusion Letter.
          2. Stipulated Penalties Review. Notwithstanding any provision of Title
42 of the United States Code or Title 42 of the Code of Federal Regulations, the
only issues in a proceeding for Stipulated Penalties under this CIA shall be:
(a) whether InterMune was in full and timely compliance with the obligations of
this CIA for which OIG demands payment; and

24



--------------------------------------------------------------------------------



 



(b) the period of noncompliance. InterMune shall have the burden of proving its
full and timely compliance and the steps taken to cure the noncompliance, if
any. OIG shall not have the right to appeal to the DAB an adverse ALJ decision
related to Stipulated Penalties. If the ALJ agrees with OIG with regard to a
finding of a breach of this CIA and orders InterMune to pay Stipulated
Penalties, such Stipulated Penalties shall become due and payable 20 days after
the ALJ issues such a decision unless InterMune requests review of the ALJ
decision by the DAB. If the ALJ decision is properly appealed to the DAB and the
DAB upholds the determination of OIG, the Stipulated Penalties shall become due
and payable 20 days after the DAB issues its decision.
          3. Exclusion Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for exclusion based on a material breach of this CIA
shall be:
a. whether InterMune was in material breach of this CIA;
b. whether such breach was continuing on the date of the Exclusion Letter; and
c. whether the alleged material breach could not have been cured within the
30-day period, but that: (i) InterMune had begun to take action to cure the
material breach within that period; (ii) InterMune has pursued and is pursuing
such’ action with due diligence; and (iii) InterMune provided to OIG within that
period a reasonable timetable for curing the material breach and InterMune has
followed the timetable.
     For purposes of the exclusion herein, exclusion shall take effect only
after an ALJ decision favorable to OIG, or, if the ALJ rules for InterMune, only
after a DAB decision in favor of OIG. InterMune’s election of its contractual
right to appeal to the DAB shall not abrogate OIG’s authority to exclude
InterMune upon the issuance of an ALJ’s decision in favor of OIG.
     If the ALJ sustains the determination of OIG and determines that exclusion
is authorized, such exclusion shall take effect 20 days after the ALJ issues
such a decision, notwithstanding that InterMune may request review of the ALJ
decision by the DAB. If the DAB finds in favor of OIG after an AU decision
adverse to OIG, the exclusion shall take effect 20 days after the DAB decision.
InterMune shall waive its right to any notice of such an exclusion if a decision
upholding the exclusion is rendered by the ALJ or DAB. If the DAB finds in favor
of InterMune, InterMune shall be reinstated effective on the date of the
original exclusion.
          4. Finality of Decision. The review by an ALJ or DAB provided for
above shall not be considered to be an appeal right arising under any statutes
or regulations. Consequently, the parties to this CIA agree that the DAB’s
decision (or the ALJ’s decision if not appealed) shall be considered final for
all purposes under this CIA.
XI. Effective and Binding Agreement
     Consistent with the provisions in the Settlement Agreement pursuant to
which this CIA is entered, InterMune and OIG agree as follows:

25



--------------------------------------------------------------------------------



 



     A. This CIA shall be binding on the successors, assigns, and transferees of
InterMune;
     B. This CIA shall become final and binding on the date the final signature
is obtained on the CIA;
     C. Any modifications to this CIA shall be made with the prior written
consent of the parties to this CIA;
     D. The undersigned InterMune signatories represent and warrant that they
are authorized to execute this CIA. The undersigned OIG signatory represents
that he is signing this CIA in his official capacity and that he is authorized
to execute this CIA.
On Behalf of Intermune, Inc.

      /s/ ROBIN STEELE     
 
   
Robin Steele
  Date
Senior Vice President and General Counsel
   
InterMune, Inc.
   
 
    /s/ MALCOLM MCKAY     
 
   
Malcolm McKay
  Date
Compliance Officer
   
InterMune, Inc.
   
 
    /s/ ETHAN POSNER     
 
   
Ethan Posner, Esq.
  Date
Counsel for InterMune, Inc.
   

26



--------------------------------------------------------------------------------



 



On Behalf of the Office of Inspector
General of the Department of Health and Human Services

      /s/ GREGORY E. DEMSKE     
 
   
Gregory E. Demske
  Date
Assistant Inspector General for Legal Affairs
Office of Inspector General
U.S. Department of Health and Human Services
   

27



--------------------------------------------------------------------------------



 



APPENDIX A
INDEPENDENT REVIEW ORGANIZATION
     This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.D of the CIA.
A. IRO Engagement.
     InterMune shall engage an IRO that possesses the qualifications set forth
in Paragraph B, below, to perform the responsibilities in Paragraph C, below.
The IRO shall conduct the review in a professionally independent and/or
objective fashion, as set forth in Paragraph D. Within 30 days after OIG
receives written notice of the identity of the selected IRO, OIG will notify
InterMune if the IRO is unacceptable. Absent notification from OIG that the IRO
is unacceptable, InterMune may continue to engage the IRO.
     If InterMune engages a new IRO during the term of the CIA, this IRO shall
also meet the requirements of this Appendix. If a new IRO is engaged, InterMune
shall submit the information identified in Section V.A.9 to OIG within 30 days
of engagement of the IRO. Within 30 days after OIG receives written notice of
the identity of the selected IRO, OIG will notify InterMune ‘if the IRO is
unacceptable. Absent notification from OIG that the IRO is unacceptable,
InterMune may continue to engage the IRO.
B. IRO Qualifications.
The IRO shall:

  1.   assign individuals to conduct the Promotional and Product Services
Engagement who have expertise in the Federal health care program and FDA
requirements applicable to sales, marketing, research, and promotion of
pharmaceutical products. The assigned individuals shall also be knowledgeable
about the general requirements of the Federal health care program(s) under which
InterMune products are reimbursed;

          1. assign individuals to design and select the Promotional and Product
Services Engagement samples who are knowledgeable about the appropriate
statistical sampling techniques; and
          2. have sufficient staff and resources to conduct the reviews required
by the CIA on a timely basis.
C. IRO Responsibilities.
The IRO shall:
          1. perform each Promotional and Product Services Engagement in
accordance with the specific requirements of the CIA, including Appendix B to
the CIA;
          2. follow all applicable Federal health care program and FDA
requirements in making assessments in Promotional and Product Services
Engagement;

1



--------------------------------------------------------------------------------



 



          3. respond to all OIG inquires in a prompt, objective, and factual
manner; and
          4. prepare timely, clear, well-written reports that include all the
information required by Appendices A and B.
D. IRO Independence/Objectivity.
The IRO must perform the Promotional and Product Services Engagement in a
professionally independent and/or objective fashion, as appropriate to the
nature of the engagement, taking into account any other business relationships
or engagements that may exist between the IRO and InterMune.
E. IRO Removal/Termination.

  1.   Provider. If InterMune terminates its IRO during the course of the
engagement, InterMune must submit a notice explaining its reasons to OIG no
later than 30 days after termination. InterMune must engage a new IRO in
accordance with Paragraph A of this Appendix.     2.   OIG Removal of IRO. In
the event OIG has reason to believe that the IRO does not possess the
qualifications described in Paragraph B, is not independent and/or objective as
set forth in Paragraph D, or has failed to carry out its responsibilities as
described in Paragraph C, OIG may, at its sole discretion, require InterMune to
engage a new IRO in accordance with Paragraph A of this Appendix.         Prior
to requiring InterMune to engage a new IRO, OIG shall notify InterMune of its
intent to do so and provide a written explanation of why OIG believes such a
step is necessary. To resolve any concerns raised by OIG, InterMune may request
a meeting with OIG to discuss any aspect of the IRO’s qualifications,
independence or performance of its responsibilities and to present additional
information regarding these matters. InterMune shall provide any additional
information as may be requested by OIG under this Paragraph in an expedited
manner. OIG will attempt in good faith to resolve any differences regarding the
IRO with InterMune prior to requiring InterMune to terminate the IRO. However,
the final determination as to whether or not to require InterMune to engage a
new IRO shall be made at the sole discretion of OIG.

2



--------------------------------------------------------------------------------



 



Appendix B to CIA for InterMune, Inc.
Promotional and Product Services Engagement
I. IRO Engagement, General Description
As specified more fully below, InterMune shall retain an Independent Review
Organization(s) (IRO) to perform engagements to assist InterMune in assessing
and evaluating its systems, processes, policies, and procedures related to
sales, marketing, promotion, and product services activities (Promotional and
Product Services Engagement). The Promotional and Product Services Engagement
shall consist of two components — a systems review (the Promotional and Product
Services Systems Review) and a transactions review (the Promotional and Product
Services Transactions Review), as described more fully below. InterMune may
engage, at its discretion, a single entity to perform both components of the
Promotional and Product Services Engagement, provided that the entity has the
necessary expertise and capabilities to perform both.
     As set forth below and in the CIA, InterMune shall engage an IRO to conduct
the Promotional and Product Services Transactions Review for each year of the
CIA. If there are no material changes in InterMune’s systems, processes,
policies, and practices relating to Product Services Related Functions, the IRO
shall perform the Promotional and Product Services Systems Review for two
Reporting Periods to be selected by the OIG. The OIG will not require a Systems
Review in the first Reporting Period.
     If InterMune materially changes its systems, processes, policies, and
practices relating to Product Services Related Functions, then the IRO shall
perform a Promotional and Product Services Systems Review for the Reporting
Period(s) in which such changes were made in addition to conducting the Review
for the two Reporting Periods selected by the OIG. The additional Systems
Review(s) shall consist of: 1) an identification of the material changes; 2) an
assessment of whether other systems, processes, policies, and practices
previously reported did not materially change; and 3) a review of the systems,
processes, policies, and practices that materially changed.
II. Promotional and Product Services Systems Review
A. Description of Reviewed Policies and Practices
     The Promotional and Product Services Systems Review shall be a review of
InterMune’s systems, processes, policies, and procedures (including the controls
on those systems, processes, policies, and procedures) relating to Product
Services Related Functions. For at least two Reporting Periods, the IRO shall
review InterMune’s systems, processes, policies, and procedures associated with
the following (hereafter “Reviewed Policies and Practices”):
1. InterMune’s systems, policies, processes, and procedures applicable to the
manner in which InterMune representatives (including sales personnel and/or
Medical Science Liaisons (MSLs)) handle requests or inquiries relating to
information about off-label uses of InterMune products, and the manner in which
InterMune disseminates materials relating to off-label uses of products. This
review includes:

1



--------------------------------------------------------------------------------



 



(i) the manner in which field personnel and/or Medical Affairs receive and
respond to requests for information about off-label uses;
(ii) the form and content of information disseminated by Medical Affairs;
(iii) InterMune’s internal review process for the information disseminated by
Medical Affairs;
(iv) InterMune’s systems, processes, and procedures (including its Medical
Affairs Inquiries Database) to track requests for information about off-label
uses of products and responses to those requests;
(v) the manner in which InterMune collects and supports information reported in
its Medical Affairs Inquiries Database;
(vi) the processes and procedures by which the Compliance Officer (and other
appropriate individuals within InterMune) identify situations in which it
appears that improper off-label promotion may have occurred; and
(vii) InterMune’s processes and procedures for investigating, documenting,
resolving, and taking appropriate disciplinary action for, potential situations
involving off-label promotion;
2. InterMune’s policies and procedures applicable to the manner and
circumstances under which Medical Affairs personnel (including MSLs) participate
in meetings or events with physicians, pharmacists, or other health care
professionals (HCPs) (either alone or with members of the sales force) and the
role of the Medical Affairs personnel at such meetings or events;
3. InterMune’s systems, policies, processes, and procedures relating to the
retention of HCPs as consultants (e.g.., including as members of advisory
boards, focus groups, or clinical research project teams) or speakers. This
shall include a review of:
(i) the criteria used to determine whether, how many, and under what
circumstances (including the venue for the performance of any services)
InterMune will enter contracts for such consulting or speaking arrangements;
(ii) the processes and criteria used to identify and select HCPs with whom
InterMune enters consultant, speaker, or other contractual arrangements,
including the role played by sales representatives in the process. This includes
a review of InterMune’s internal review and approval process for such contracts,
and the circumstances under which there may be exceptions to the process;

2



--------------------------------------------------------------------------------



 



(iii) InterMune’s tracking or monitoring of services provided or the work
performed by the consultants or speakers (including the receipt of the
consultants’ work product, if any);
(iv) InterMune’s policies and procedures related to circumstances, if any, under
which the recipient or the recipient’s agent is required to disclose the
existence of the consulting or speaking arrangement in place between InterMune
and the HCP;
(v) the uses made of work product received from consultants or speakers, if any;
(vi) InterMune’s processes for establishing the amounts paid to HCPs and the
reasons or justifications for any differentials in the amounts paid to different
HCPs;
(vii) the criteria used to determine under what circumstances entertainment,
recreation, travel, lodging, meals and/or other items or reimbursements are
provided to consultants or speakers, and InterMune’s processes for establishing
the amounts reimbursed or the type of entertainment or recreation provided;
(viii) whether and in what manner InterMune tracks or monitors the prescribing
habits or product use of individuals or entities with whom it enters consulting,
speakers, or other contractual arrangements, if any; and
(ix) the budget funding source within InterMune (e.g., department or division)
for the consulting or contractual arrangement;
4. InterMune’s systems, policies, processes, and procedures relating to funding
or sponsorship of any Educational or Informational Activity. This review shall
include a review of the following items:
(i) the processes and procedures used to approve the funding or sponsorship of
an Educational or Informational Activity;
(ii) the criteria used to determine whether and under what circumstances the
funding or sponsorship will be provided;
(iii) the processes and criteria used to select recipients of the funding or
sponsorships, including the role played by sales representatives in the
processes (if any), and the circumstances under which there may be exceptions to
the processes;
(iv) InterMune’s policies and procedures related to circumstances, if any, under
which the recipient or the recipient’s agent is required to disclose InterMune’s
funding or sponsorship and any financial relationship InterMune may have with
the recipients;

3



--------------------------------------------------------------------------------



 



(v) InterMune’s policies or procedures for determining and memorializing the
amounts paid to recipients of the funding or sponsorship and the purpose or
justifications for the amounts paid;
(vi) InterMune’s policies and procedures relating to the independence of any
programs funded through the funding or sponsorship;
(vii) InterMune’s policies and procedures relating to the content and
promotional nature of any programs sponsored through the funding or
sponsorships;
(viii) whether and in what manner InterMune tracks or monitors the prescribing
habits or product use of individuals or entities receiving the funding or
sponsorship, if any; and
(ix) the budget funding source within InterMune (e.g., department or division)
from which the funding or sponsorships are provided;
5. InterMune’s systems, policies, processes, and procedures relating to funding
or sponsorship of research agreements, grants, and/or research collaborations
(including clinical trials and independent research) (collectively “Research
Activities”). This review shall include a review of the following items:
(i) the processes and procedures used by InterMune to approve funding for
Research Activities;
(ii) the criteria used to determine whether, and under what circumstances,
InterMune will fund or otherwise participate in the Research Activities;
(iii) the processes and criteria used to select the recipients of funding for
Research Activities, including the role played by any InterMune field personnel
in the processes (if any), sand the circumstances under which there may be
exceptions to the processes;
(iv) InterMune’s policies and procedures for requiring the recipient of the
funding to disclose InterMune’s participation in or funding of Research
Activities and any financial relationship InterMune may have with the recipient;
(v) InterMune’s policies or procedures for determining and memorializing the
amounts paid to participants in the Research Activities and the purpose or
justifications for the amounts paid;
(vi) InterMune’s policies and procedures relating to the independence of the
Research Activities funded by InterMune;

4



--------------------------------------------------------------------------------



 



(vii) whether and in what manner InterMune tracks or monitors the prescribing
habits or product use of individuals or entities receiving funding or otherwise
participating in the Research Activities, if any; and
(viii) the budget funding source within InterMune (e.g., department or division)
for the Research Activity;
6. InterMune’s systems, policies, processes, and procedures relating to the
provision of any gifts, meals, receptions, travel, entertainment or other items
of value (collectively `Expenses” ),to HCPs. This shall include a review of:
(i) the criteria used to determine whether, how many, and under what
circumstances (including the venue for the performance of any services)
InterMune will reimburse for Expenses of HCPs;
(ii) the processes and criteria used to identify and select HCPs to whom
InterMune provides reimbursement of Expenses. This includes a review of
InterMune’s internal review and approval process for such Expenses, the
circumstances under which there may be exceptions to the processes, and the role
played by sales representatives in the process;
(iii) InterMune’s tracking or monitoring of services provided, or the work
performed by the HCPs in exchange for the Expenses, if any;
(iv) the uses made of work product received from HCPs receiving Expenses from
InterMune, if any;
(v) InterMune’s processes for establishing the amounts paid to HCPs and the
reasons or justifications for any differentials in the amounts paid to different
HCPs;
(vi) whether and in what, manner InterMune tracks or monitors the prescribing
habits or product use of HCPs who receive Expenses from InterMune, if any; and
(vii) the budget funding source within InterMune (e.g., department or division)
for the Expenses;
7. InterMune’s systems, policies, processes, and procedures relating to
charitable contributions by InterMune. This review shall include a review of the
following items:
(i) the processes and procedures used to approve charitable contributions;
(ii) the criteria used to determine whether and under what circumstances the
charitable contributions will be provided;

5



--------------------------------------------------------------------------------



 



(iii) the processes and criteria used to select and approve recipients of the
charitable contributions, including the role played by field personnel in the
processes (if any), and the circumstances under which there may be exceptions to
the processes;
(iv) InterMune’s policies and procedures related to circumstances, if any, under
which the recipient or the recipient’s agent is required to disclose InterMune’s
charitable contribution and any financial relationship InterMune may have with
the recipients;
(v) InterMune’s policies or procedures for determining and memorializing the
amounts paid to recipients of the charitable contribution and the purpose or
justifications for the amounts paid;
(vi) InterMune’s policies and procedures relating to the independence of any
programs funded through the charitable contribution;
(vii) InterMune’s policies and procedures relating to the content and
promotional nature of any programs sponsored through the charitable
contributions;
(viii) whether and in what manner InterMune tracks or monitors the prescribing
habits or product use of individuals or entities receiving the charitable
contribution, if any; and
(ix) the budget funding source within InterMune (e.g., department or division)
from which the charitable contributions are provided;
8. InterMune’s systems, policies, processes, and procedures relating to internal
reviews conducted by: (i) InterMune’s Medical Review Committee; and
(ii) InterMune’s Promotional Review Committee;
9. InterMune’s systems, policies, processes, and procedures for tracking
expenditures (individual and aggregate) associated with the Reviewed Policies
and Practices;
10. InterMune’s policies, processes, and procedures relating to the disciplinary
actions that InterMune may impose in the event a Covered Person violates a
InterMune policy or procedure;
11. InterMune’s systems, polices, processes and procedures for compensating
(including with salaries and bonuses) non-Overtime Eligible employees, with
regard to whether the systems, policies, processes, and procedures are designed
to ensure that financial incentives do not inappropriately motivate sales and
marketing personnel to engage in the improper promotion, sales, and marketing of
InterMune’s products. This shall include a review of the bases upon which
compensation is determined and the extent to which compensation is based on
product performance; and

6



--------------------------------------------------------------------------------



 



12. InterMune’s systems, processes, policies, and procedures relating to the
development of call plans for InterMune’s sales staff. This shall include a
review of the basis upon which specialties are included or excluded from the
call plan based upon their potential on-label and off-label utilization of
InterMune products promoted by the sales staff.
B. Promotional and Product Services Systems Review Report
     The IRO shall prepare a report based upon its Systems Review. For each of
the Reviewed Policies and Practices identified in Section II.A above, the report
shall include the following items:
     a) a description of the documentation (including policies) reviewed and any
personnel interviewed;
     b) a detailed description of InterMune’s systems, policies, processes, and
practices with regard to the items identified in Sections IIA.1-12 above,
including a general description of InterMune’s control and accountability
systems (e.g., documentation and approval requirements, tracking mechanisms) and
written policies regarding the Reviewed Policies and Practices;
     c) a description of the manner in ‘,which the control and accountability
systems and the written policies relating to the items identified in
Sections II.A.1-12 above are made known or disseminated within InterMune;
     d) a detailed description of any system used to track and respond to
requests for information about InterMune’s products that come to Medical
Affairs;
     e) a description of InterMune’s systems, policies, processes, and
procedures for tracking expenditures associated with the Reviewed Policies and
Practices or other promotional activities;
     f) a general description of the disciplinary measures InterMune has
established for failure to comply with its systems, processes, policies and
procedures relating to the Reviewed Policies and Practices;
     g) a detailed description of InterMune’s compensation system (including
salaries and bonuses) for non-Overtime Eligible employees, including a
description of the bases upon which compensation is determined and the extent to
which compensation is based on product performance. To the extent that InterMune
may establish compensation differently for individual products, the IRO shall
report separately on each such type of compensation arrangement;
     h) findings and supporting rationale regarding any weaknesses in
InterMune’s systems, processes, policies, and practices relating to the Reviewed
Policies and Practices, if any; and
     i) recommendations to improve any of the systems, policies, processes, or
practices relating to the Reviewed Policies and Practices, if any.

7



--------------------------------------------------------------------------------



 



Prior to the IRO’s submission of the report to the OIG, InterMune shall be
provided with a copy of the report and an opportunity to respond to each comment
made by the IRO. Provided it does not delay the timely filing of the Annual
Reports, any responses by InterMune may be included in the IRO report submitted
to the OIG. Otherwise, any responses by InterMune to the IRO’s findings may be
submitted separately to the OIG following the Annual Report submission.
III. Promotional and Product Services Transactions Review
The IRO shall conduct a Promotional and Product Services Transactions Review for
each of the Reporting Periods. As described below, the Transactions Review shall
include reviews of a sample of Inquiries reflected in the Medical Affairs
Inquiries Database.
A. Promotional and Product Services Transactions Review
          1. Review of Inquiries Made to Medical Affairs Group
     InterMune has in place a policy addressing the discussion and dissemination
of information about non-FDA approved uses of products (off-label information).
This policy provides, among other things, that Covered Persons may not directly
or indirectly solicit, encourage, or promote unapproved uses of a product to
HCPs. InterMune also has established a Medical Affairs unit to respond to
requests for information about off label uses of InterMune products.
     a) Information To Be Included in Medical Affairs Inquiries Database
     InterMune shall document and record all inquiries that Medical Affairs
receives from HCPs regarding Actimmune or other InterMune products in a database
(Medical Affairs Inquiries Database). Medical Affairs shall record in the
Medical Affairs Inquiries Database the following information about each unique
inquiry (Inquiry) received for information about InterMune’s products: 1) date
of inquiry; 2) form of inquiry (e.g., fax, phone, etc.); 3) name of requesting
HCP; 4) nature and topic of request (including exact language of the inquiry if
made in writing); 5) an evaluation of whether the inquiry relates to information
about an off-label indication for the product; 6) nature/form of the response
from InterMune (including a record of the materials provided to the HCP in
response to the request); 7) the name of the InterMune representative who called
on or interacted with the HCP; and 8) the status and findings of any follow-up
review conducted by InterMune in situations in which improper off-label
promotion is suspected.
     b) Internal Review of Medical Affairs Inquiries Database
     On a semi-annual basis, the Compliance Officer or other appropriate
personnel shall review the Medical Affairs Inquiries Database and related
information, as appropriate, and shall generate a report summarizing the items
of information outlined in Section III.A.1.a above for each Inquiry handled by
Medical Affairs during the preceding two, quarters (the Medical Affairs Inquiry
Report). On a semi-annual basis, the Compliance Officer shall review the Medical
Affairs Inquiry Reports to assess whether the information contained in the
report suggests that improper-off—label promotion may have occurred in
connection with any Inquiry(ies). If the Compliance Officer, in consultation
with other appropriate InterMune personnel, suspects that

8



--------------------------------------------------------------------------------



 



improper off-label promotion may have occurred in connection with one or more
Inquiries, the Compliance Officer shall undertake a follow-up review of the
Inquiry (Off-Label Review), make findings based on his/her Off-Label Review, and
take any responsive action (including disciplinary action) deemed necessary and
appropriate.
     c) IRO Review
     As part of the Promotional and Product Services Transactions Review, the
IRO shall evaluate InterMune’s processes relating to its Medical Affairs
Inquiries Database. Specifically, the IRO shall select a random sample of 50
Inquiries from among the Inquiries reflected in the Medical Affairs Inquiries
Database for each Reporting Period. One half of the Inquiries reviewed by the
IRO shall be Inquiries for which InterMune conducted an Off-Label Review, and
the other half shall be Inquiries for which InterMune did not conduct an
Off-Label Review.
For each Inquiry reviewed, the IRO shall determine:
(i) whether each item of information listed above in Section III.A.1.a is
reflected in the Medical Affairs Inquiries Database for each reviewed Inquiry;
and
(ii) for each Inquiry for which the Compliance Officer conducted an Off Label
Review, the basis for suspecting that improper off-label promotion may have
occurred; the steps undertaken as part of the Off-Label Review; the findings of
the Compliance Officer as a result of the Off-Label Review; and any follow-up
actions taken by InterMune based on the Compliance Officer’s findings.
B. Promotional and Product Services Transactions Review Report
     For each Reporting Period, the IRO shall prepare a Report based on its
Promotional and Product Services Transactions Review. Each Report shall include
the following:
          1. Elements to Be Included:
a. Promotional and Product Services Transactions Review Objectives: A clear
statement of the objectives intended to be achieved by the Review;
b. Engagement Protocol: A detailed narrative description of the procedures
performed and a description of the universe of Inquiries from which samples were
selected; and
c. Sources of Data: A full description of documentation (and/or other
information) relied upon by the IRO when performing the Promotional and Product
Services Transactions Review.
          2. Results to Be Included:

9



--------------------------------------------------------------------------------



 



The following results shall be included in each Promotional and Product Services
Transactions Review Report:
a. a description of each type of sample unit reviewed, including the number of
each type of sample reviewed (i, e., the number of Inquiries) and an
identification of the types of documents and information reviewed for the
Inquiries;
b. for each Inquiry sample unit, the IRO shall summarize the information
contained in the Medical Affairs Inquiry Database about the Inquiry;
c. for each Inquiry sample unit, the IRO shall state its findings and supporting
rationale, as to whether: (i) each item of information listed in
Section III.A.1.a is reflected in the Medical Affairs Inquiries Database for
each reviewed Inquiry; and (ii) for each Inquiry for which the Compliance
Officer conducted an Off-Label Review, the basis for suspecting that improper
off-label promotion may have occurred; the steps undertaken as part of the
Off-Label Review; the findings of the Compliance Officer as a result of the
Off-Label Review; and any follow-up actions taken by InterMune as a result of
the Compliance Officer’s findings;
d. the findings and supporting rationale regarding any weaknesses in InterMune’s
systems, processes, policies, and practices relating to the Inquiries, if any;
and
e. recommendations for improvement in InterMune’s systems, processes, policies,
and practices relating to the Inquiries, if any.

10